892 F.2d 79
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DESTINY DELIVERY SYSTEMS, INC., Respondent.
No. 89-5484.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1989.

SUPPLEMENTAL JUDGMENT ENFORCING A SUPPLEMENTAL ORDER OF THENATIONAL LABOR RELATIONS BOARD
Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.


1
This Court having on June 20, 1985, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on December 30, 1988, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, Destiny Delivery Systems, Inc., Livonia, Michigan, its officers, agents, successors, and assigns, to make whole the employees named below by paying them the amounts following their names, plus interest accrued to the date of payment as prescribed in New Horizons for the Retarded,1 minus the tax withholdings required by Federal and state laws:


3
Michael Burcham                 $9,676.86
Paul Faust                       2,333.55
Steven Weippert                  1,781.39
Frank Hamby                      3,534.35
Joseph Lacosse                   6,279.73
Robert O'Neil                    1,321.41
William Garrett                  1,742.46
Donald Popour                    2,120.33
Mark Krakowiak                   2,412.94



1
 283 NLRB No. 181 (May 28, 1987).   In accordance with the decision in New Horizons for the Retarded, 283 NLRB No. 181 (May 28, 1987), interest on and after January 1, 1987, shall be computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. § 6621.   Interest on amounts accrued prior to January 1, 1987 (the effective date of the 1986 amendment to 26 U.S.C. § 6621), shall be computed in accordance with  Florida Steel Corp., 231 NLRB 651 (1977)